 

Exhibit 10.2

 

 



 

LOAN AGREEMENT

 

between

 

ALLEGHENY COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY,
as Issuer

 

and

 

UNITED STATES STEEL CORPORATION

 

$24,995,000
Allegheny County Industrial Development Authority
Environmental Improvement Revenue Bonds, Series 2012
(United States Steel Corporation Project)



Dated as of August 1, 2012

 



 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I DEFINITIONS       Section 1.01. Use of Defined Terms 2
Section 1.02. Definitions 2 Section 1.03. Interpretation 4 Section 1.04.
Captions and Headings 4       ARTICLE II REPRESENTATIONS       Section 2.01.
Representations and Covenants of Issuer 4 Section 2.02. Representations and
Covenants of Company 5       ARTICLE III COMPLETION OF PROJECT FACILITIES;
ISSUANCE OF BONDS       Section 3.01. Completion of Project Facilities 6 Section
3.02. Issuance of Bonds; Application of Proceeds 6 Section 3.03. Use of Proceeds
6 Section 3.04. Investment of Fund Moneys 7 Section 3.05. Issuer’s Fees 7      
ARTICLE IV LOAN BY ISSUER; REPAYMENT OF LOAN INCLUDING ADDITIONAL PAYMENTS      
Section 4.01. Loan of Proceeds; Installment Payments 7 Section 4.02. Additional
Payments 8 Section 4.03. Deposit of Moneys in Bond Fund; Moneys for Purchase and
Redemption 8 Section 4.04. Obligations Unconditional 9 Section 4.05. Assignment
by Company 9 Section 4.06. Assignment by Issuer 9       ARTICLE V ADDITIONAL
AGREEMENTS AND COVENANTS       Section 5.01. Lease, Sale or Grant of Use by
Company 10 Section 5.02. Indemnification of Issuer and Trustee 10 Section 5.03.
Company Not to Adversely Affect Exclusion From Gross Income of Interest on Bonds
11 Section 5.04. Company to Maintain its Existence; Mergers or Consolidations 12
Section 5.05. Reports and Audits 12 Section 5.06. Insurance 12       ARTICLE VI
OPTIONS; PREPAYMENT OF LOAN       Section 6.01. Options to Terminate 12

 

 

 

 

Section 6.02. Optional Redemption; Option to Prepay Upon Extraordinary Optional
Redemption Under Indenture 13 Section 6.03. Actions by Issuer 13 Section 6.04.
Release on Exercise of Option to Prepay Loan 13       ARTICLE VII EVENTS OF
DEFAULT AND REMEDIES       Section 7.01. Events of Default 13 Section 7.02.
Remedies on Default 14 Section 7.03. No Remedy Exclusive 15 Section 7.04.
Agreement to Pay Fees and Expenses 15 Section 7.05. No Waiver 15 Section 7.06.
Notice of Default 15       ARTICLE VIII MISCELLANEOUS       Section 8.01. Term
of Agreement 15 Section 8.02. Amounts Remaining in Funds 15 Section 8.03.
Notices 16 Section 8.04. Extent of Covenants of Issuer; No Personal Liability 16
Section 8.05. Binding Effect 16 Section 8.06. Amendments and Supplements 16
Section 8.07. Execution Counterparts 16 Section 8.08. Severability 16 Section
8.09. Governing Law 16 Section 8.10. Further Assurances and Corrective
Instruments 17 Section 8.11. Issuer and Company Representatives 17 Section 8.12.
Immunity of Incorporators, Stockholders, Officers and Directors 17 Section 8.13.
Section Headings 17       EXHIBIT A PROJECT FACILITIES   EXHIBIT B FORM OF
DISBURSEMENT REQUEST   EXHIBIT C FORM OF COMPLETION CERTIFICATE  

 

ii

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this "Agreement") made and entered into as of August 1,
2012, by and between the ALLEGHENY COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the
“Issuer”), a body corporate and politic and a public instrumentality of the
Commonwealth of Pennsylvania (the “State”), duly incorporated and validly
existing under and by virtue of the Economic Development Financing Law, Act of
August 23, 1976, P.L. 251, as amended (the “Act”), and UNITED STATES STEEL
CORPORATION, a corporation duly organized and existing under and pursuant to the
laws of the State of Delaware, and duly qualified to own property and transact
business in the State (the “Company”), under the following circumstances
summarized in the following recitals (capitalized terms not defined in the
recitals being used therein as defined in Article I):

 

WITNESSETH:

 

WHEREAS, by virtue of the Act, the Issuer is authorized to enter into this
Agreement and to do or cause to be done all the acts and things herein or in the
Indenture, as defined herein, provided or required to be done by it, to issue
the Bonds, as defined herein, and to loan the proceeds of such Bonds to the
Company to finance or refinance the acquisition, construction, equipping and
installation of certain solid waste disposal facilities in order to better
ensure compliance with environmental standards, and which financing will promote
the economic welfare of the citizens of the State; and

 

WHEREAS, in order to provide funds to finance the Project, the Issuer has
determined to issue and sell its Environmental Improvement Revenue Bonds,
Series 2012 (United States Steel Corporation Project), in the aggregate
principal amount of $24,995,000 (the “Bonds”), under the Trust Indenture (the
“Indenture”) dated as of August 1, 2012, between the Issuer and The Bank of
New York Mellon Trust Company, N.A., as trustee (the “Trustee”), for the
purposes described therein and herein and has determined to enter into this
Agreement and to secure the Bonds by the pledge and assignment of Installment
Payments to be made hereunder; and

 

WHEREAS, the Company has also agreed under this Agreement to pay, or cause to be
paid, when due certain expenses and other costs incurred by the Issuer and the
Trustee in connection with this Agreement and the issuance of the Bonds; and

 

WHEREAS, the Bonds are limited obligations of the Issuer payable solely from the
Pledged Receipts, as defined in the Indenture, and neither the principal of the
Bonds, nor the interest accruing thereon, shall ever constitute a general
indebtedness of the Issuer or an indebtedness of the State or any political
subdivision or instrumentality thereof, including the County of Allegheny,
within the meaning of any constitutional or statutory provision whatsoever or
shall ever constitute or give rise to a pecuniary liability of the State or any
political subdivision or instrumentality thereof, including the County of
Allegheny, nor will the Bonds be, or be deemed to be, an obligation of the State
or any political subdivision or instrumentality thereof, including the County of
Allegheny; and

 

 

 

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Bonds, when executed and delivered by the Issuer, the legal, valid and
binding limited obligations of the Issuer in accordance with the terms thereof.

 

NOW, THEREFORE, for and in consideration of the premises, the respective
representations and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto, recognizing that under the Act this Agreement
shall not in any way obligate the State or any agency or political subdivision
thereof, including, without limitation, the Issuer, to raise any money by
taxation or use other public moneys for any purpose in relation to the Project
or Project Facilities and that neither the State nor any agency or political
subdivision thereof, including, without limitation, the Issuer, shall pay or
promise to pay any debt or meet any financial obligation to any Person at any
time in relation to the Project or the Project Facilities, except from moneys
received or to be received under the provisions of this Agreement or derived
from the exercise of the rights of the Issuer hereunder, agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Use of Defined Terms. In addition to the words and terms defined
elsewhere in this Agreement, or by reference to another document, the words and
terms set forth in Section 1.02 shall have the meanings set forth therein unless
the content or use clearly indicates another meaning or intent. In addition, all
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Section 1.02. Definitions. The following terms shall have the following
meanings:

 

“Additional Payments” means payments due hereunder in addition to the
Installment Payments.

 

“Agreement” means this Loan Agreement as amended or supplemented from time to
time.

 

“Bonds” means the Issuer’s $24,995,000 Environmental Improvement Revenue Bonds,
Series 2012 (United States Steel Corporation Project).

 

“Completion Certificate” means a certificate in substantially the form attached
hereto as Exhibit C.

 

“Event of Default” means any of the events described as an Event of Default in
Section 7.01.

 

“Indenture” has the meaning set forth in the recitals to this Agreement.

 

“Issuer” has the meaning set forth in the first paragraph of this Agreement.

 

2

 

 

“Loan” means the loan of Bond proceeds from the Issuer to the Company as
provided in Section 4.01.

 

“Notice Address” means:

 

(a)As to the Issuer:

 

Allegheny County Industrial Development Authority
Suite 800
425 Sixth Avenue
Pittsburgh, PA 15219-1819
Attention: Manager
Facsimile No.: (412) 642-2217

 

(b)As to the Company:

 

United States Steel Corporation
Room 1311
600 Grant Street
Pittsburgh, PA 15219-4776
Attention: Assistant Treasurer-Finance and Risk Management
Facsimile No.: (412) 433-4765

 

(c)As to the Trustee:

 

The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place
38th Floor
Pittsburgh, PA 15259
Attention: Corporate Trust Administration
Facsimile No.: (412) 236-0870

 

or such additional or different address, notice of which is given under
Section 8.03.

 

“Person” or words importing persons mean any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Project” means the acquisition, constructing, equipping and installation of the
Project Facilities.

 

“Project Facilities” means, generally, the pollution control (solid waste
disposal) facilities financed from the proceeds of the Bonds, as such Project
Facilities are described in Exhibit A hereto; provided that such Project
Facilities may be limited in the sole discretion of the Company to the
facilities described by 1. and 2.a. of Exhibit A.

 

“Tax Regulatory Agreement” means the Tax Regulatory Agreement in respect of the
Bonds and dated as of August 1, 2012, and any permitted amendments or
supplements thereto.

 

3

 

 

All other terms used in this Agreement that are defined in the Indenture have
the same meanings assigned them in the Indenture unless the context clearly
requires otherwise.

 

Section 1.03. Interpretation. Unless the context clearly indicates otherwise,
the capitalized terms defined in this Article I and in the Indenture, for all
purposes of this Agreement and all agreements supplemental hereto, have the
meanings hereby ascribed to them. Such terms, together with all other provisions
of this Agreement, shall be read and understood in a manner consistent with the
provisions of the Act. Words or phrases importing the masculine gender shall be
read and understood to include the feminine and neuter genders and those
importing number shall include singular or plural, both as appropriate to the
context.

 

Any reference herein to the Issuer, to its board or to any designated officer
includes entities or officials succeeding to their respective functions, duties
or responsibilities pursuant to or by operation of law or lawfully performing
their functions.

 

Any reference to a section, provision or chapter of the laws of the State or to
any statute of the United States of America includes that section, provision or
chapter or statute as amended, modified, revised, supplemented or superseded
from time to time; provided, that no such amendment, modification or similar
change shall apply solely by reason of this provision, if it constitutes in any
way an impairment of the rights or obligations of the Issuer, the Bondholders,
the Trustee or the Company under this Agreement.

 

Section 1.04. Captions and Headings. The captions and headings in this Agreement
are solely for convenience of reference and in no way define, limit or describe
the scope or intent of any articles, sections, subsections, paragraphs,
subparagraphs or clauses hereof.

 

ARTICLE II

REPRESENTATIONS

 

Section 2.01. Representations and Covenants of Issuer. The Issuer represents
that (a) it is duly organized and validly existing under the Constitution and
laws of the State, including the Act; (b) it has duly accomplished all
conditions necessary to be accomplished by it prior to the issuance and delivery
of the Bonds and the execution and delivery of this Agreement, the Indenture and
the Tax Regulatory Agreement; (c) it is not in violation of or in conflict with
any provisions of the laws of the State which would impair its ability to carry
out its obligations contained in this Agreement, the Indenture or the Tax
Regulatory Agreement; (d) it is empowered to enter into the transactions
contemplated by this Agreement, the Indenture and the Tax Regulatory Agreement;
(e) it has duly authorized the execution, delivery and performance of this
Agreement, the Indenture and the Tax Regulatory Agreement; (f) to the best of
its knowledge and belief, based upon the application submitted by the Company,
and other representations made, information presented and testimony given by the
Company, without independent verification by the Issuer, the Bonds will further
the public purposes of the Act and of the Issuer; and (g) it will do all things
in its power in order to maintain its existence or assure the assumption of its
obligations under this Agreement, the Indenture and the Tax Regulatory Agreement
by any successor public body.

 

4

 

 

Section 2.02. Representations and Covenants of Company. The Company represents
and covenants that:

 

(a)          It is a corporation duly organized and existing under and pursuant
to the laws of the State of Delaware. The Company is qualified to do business in
the State.

 

(b)          It has full power and authority to execute, deliver and perform its
obligations under this Agreement and the Tax Regulatory Agreement and to enter
into and carry out the transactions contemplated by those documents; such
execution, delivery and performance does not, and will not, violate any
provision of law applicable to the Company or the Company’s articles of
incorporation, code of regulations, bylaws or other corporate charter or similar
instrument each as may be amended, and does not, and will not, conflict with or
result in a default under any agreement or instrument to which the Company is a
party or by which it is bound; this Agreement and the Tax Regulatory Agreement
have, by proper action, been duly authorized, executed and delivered by the
Company and all steps necessary have been taken to constitute this Agreement and
the Tax Regulatory Agreement valid and binding obligations of the Company.

 

(c)          Each of the Project Facilities will, at the time it is placed in
service, be a solid waste disposal “pollution control facility” under the Act,
and will, at the time it is placed in service, be used for the collection,
storage, treatment, utilization, processing or final disposal of “solid waste”
(within the meaning of the Code).

 

(d)          At the time of issuance of the Bonds and, at all times subsequent
thereto, the Company has complied with and will comply with all applicable
requirements of the Code necessary to ensure that the interest on the Bonds is
and will remain excludable from gross income for federal income tax purposes.

 

(e)          Each one and all of the representations and warranties of the
Company contained in the Tax Regulatory Agreement, as executed and delivered
simultaneously with this Agreement, are true and correct.

 

(f)           The Company will comply with the applicable requirements of
Rule 15c2-12 as promulgated by the Securities and Exchange Commission and
recognizes that the Issuer is not an “obligated person” within the meaning of
said Rule.

 

(g)          The Company will comply with the standard Nondiscrimination/Sexual
Harassment Clause set forth in Appendix A hereto. For the purposes of such
Nondiscrimination/Sexual Harassment Clause, the parties hereto understand that
(i) this Agreement is the “contract” and (ii) there is no subcontractor for the
performance of the Company’s obligations under this Agreement.

 

5

 

 

ARTICLE III

COMPLETION OF PROJECT FACILITIES;
ISSUANCE OF BONDS

 

Section 3.01. Completion of Project Facilities. The Company represents that the
Project Facilities will be completed and that the proceeds of the Bonds,
including any investment thereof, will be expended in accordance with the
provisions of all bond authorizations, security and tax regulatory agreements
and certificates executed in respect of the Bonds and in respect of the
installation, operation and use of the Project Facilities. The Company
acknowledges and agrees that there is no implied or express warranty by the
Issuer that the proceeds of the Bonds will be sufficient to pay all costs of the
Project. Upon completion of the Project Facilities, the Company shall deliver to
the Trustee a Completion Certificate.

 

Section 3.02. Issuance of Bonds; Application of Proceeds. To provide funds to
make the Loan for the purpose of financing the Project, upon satisfaction of the
conditions set forth herein and in the Bond Resolution, the Issuer will issue,
sell and deliver the Bonds. The Bonds will be issued in accordance with and
pursuant to the Indenture in the aggregate principal amount, will bear interest
at the rate or rates, will mature and will be subject to redemption as set forth
therein. The Company hereby approves the terms and conditions of the Indenture,
and the Bonds, and the terms and conditions under which the Bonds will be
issued, sold and delivered.

 

Section 3.03. Use of Proceeds. The proceeds from the sale of the Bonds shall be
loaned to the Company and paid over to the Trustee for the benefit of the
Company and deposited in the Project Fund and used to finance the Project. Each
disbursement request shall be on the form attached hereto as Exhibit B, executed
by an Authorized Company Representative. Subject to the provisions below,
disbursements from the Project Fund shall be made only to reimburse or pay the
Company, or any person designated by the Company, for the following:

 

(a)          Costs incurred directly or indirectly for or in connection with the
acquisition, construction and installation of the Project Facilities, including
costs incurred in respect of the Project for preliminary planning and studies;
architectural, legal, engineering, surveying, accounting, consulting,
supervisory and other services; labor, services and materials; and recording of
documents and title work;

 

(b)          Subject to the limitations set forth in the Code, financial, legal,
accounting, printing and engraving fees, charges and expenses, and all other
such fees, charges and expenses incurred in connection with the authorization,
sale, issuance and delivery of the Bonds; or

 

(c)          Any other costs, expenses, fees and charges properly chargeable to
the cost of the acquisition, construction, equipping or installation of the
Project Facilities and that comply with the Company’s representations and
warranties in Section 2.02 of this Agreement.

 

6

 

 

Section 3.04. Investment of Fund Moneys. At the written direction of the
Authorized Company Representative, any moneys held in the Project Fund, the Bond
Fund and the Rebate Fund shall be invested or reinvested by the Trustee in
Eligible Investments. Each of the Issuer and the Company hereby covenants that
it will restrict any investment and reinvestment and the use of the proceeds of
the Bonds in such manner and to such extent, if any, as may be necessary so that
the Bonds will not constitute arbitrage bonds under Section 148 of the Code.

 

The Company shall provide the Issuer with a certificate of an appropriate
officer, employee or agent of or consultant to the Company for inclusion in the
transcript of proceedings for the Bonds, setting forth the reasonable
expectations of the Company on the date of delivery of and payment for the Bonds
regarding the amount and use of the proceeds of the Bonds and the facts,
estimates and circumstances on which those expectations are based.

 

The Company agrees that at no time shall any funds constituting gross proceeds
of the Bonds be used in any manner to cause or result in a prohibited payment
under applicable regulations pertaining to, or in any other fashion as would
constitute failure of compliance with, Section 148 of the Code.

 

If there is any amount required to be paid to the United States pursuant to
Section 148(f) of the Code or Section 5.03 of the Indenture, the Company shall
pay such amount to the Trustee for deposit to the Rebate Fund created under
Section 5.03 of the Indenture, who will submit the payment to the United States.

 

Section 3.05. Issuer’s Fees. The Company will pay the Issuer’s closing fee in
the amount of $18,998.00 and the legal fee in the amount of $5,000.00 on the
date of issuance of the Bonds and will pay the Issuer’s annual fee, in annual
installments, in the amount of $6,248.75 per year payable (and not subject to
refund) commencing on the date the Bonds are issued and thereafter, a like
amount on August 1, 2013 and on August 1 of each year thereafter until the
payment or defeasance of the Bonds. The Company will also pay any other
administrative expenses incurred in connection with the financing of the
Project, and any such additional fees and expenses (including reasonable
attorney’s fees) incurred by the Issuer or the Trustee in connection with
inquiring into, or enforcing, the performance of the Company’s obligations
hereunder, within 30 days of receipt of a statement from the Issuer requesting
payment of such amount.

 

ARTICLE IV

LOAN BY ISSUER; REPAYMENT OF LOAN
INCLUDING ADDITIONAL PAYMENTS

 

Section 4.01. Loan of Proceeds; Installment Payments. The Issuer agrees, upon
the terms and conditions contained in this Agreement, to lend to the Company the
proceeds received by the Issuer from the sale of the Bonds. Such proceeds shall
be disbursed to or on behalf of the Company as provided in Section 3.03.

 

On each date on which any payment of principal of or interest on the Bonds shall
become due (whether at maturity, or upon redemption or acceleration or
otherwise), the Company will pay or cause to be paid to the Trustee, in
immediately available funds, an amount which, together with other moneys held by
the Trustee under the Indenture and available therefor, will enable the Trustee
to make such payment in full in a timely manner (“Installment Payments”).

 

7

 

 

In furtherance of the foregoing, so long as any Bonds are outstanding, the
Company will pay or cause to be paid all amounts required to prevent any
deficiency or default in any payment with respect to the Bonds, including any
deficiency caused by an act or failure to act by the Trustee, the Company, the
Issuer or any other Person.

 

The Issuer assigns all amounts payable under this Section by the Company to the
Trustee pursuant to the Indenture for the benefit of the Bondholders. The
Company assents to such assignment. Accordingly, the Company will pay directly
to the Trustee at its designated office all payments payable by the Company
pursuant to this Section.

 

Section 4.02. Additional Payments. The Company will also pay the following upon
demand after receipt of a bill therefor:

 

(a)          The reasonable and documented out-of-pocket fees and expenses,
including reasonable attorneys’ fees, of the Issuer incurred in connection with
this Agreement, the Indenture, the Tax Regulatory Agreement and the Bonds, and
the making of any amendment or supplement thereto, including, but not limited
to: (i) those described in Section 3.05 (which includes, among other fees and
expenses, the fees and expenses associated with the initial drafting, execution
and delivery of this Agreement, the Indenture, the Tax Regulatory Agreement and
the Bonds), (ii) those described in Section 7.04 and (iii) any other payments or
indemnification required under Section 5.02; and

 

(b)          The fees and expenses of the Trustee under the Indenture, including
reasonable attorneys’ fees of the Trustee for any services rendered by it under
the Indenture, including those described in Section 7.04, and any other payments
or indemnification required under Section 5.02, such fees, expenses and payments
to be paid directly to the Trustee for its own account as and when such fees and
expenses become due and payable.

 

The Company further agrees to pay all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorney’s fees and expenses) of the
Issuer incurred after the initial issuance of the Bonds in the preparation of
any responses, reproduction of any documentation or participation in any
inquiries, investigations or audits from any Person solely or primarily in
connection with the Bonds, including without limitation, the Internal Revenue
Service, the Securities Exchange Commission or other governmental agency.

 

Section 4.03. Deposit of Moneys in Bond Fund; Moneys for Purchase and
Redemption. The Company may at any time deposit moneys in the Bond Fund, without
premium or penalty, to be held by the Trustee for application to Installment
Payments not yet due and payable, and the Issuer agrees that the Trustee shall
accept such deposits when tendered by the Company. Such deposits shall be
credited against the Installment Payments, or any portion thereof, in the order
of their due dates. In addition, the Company may at any time deliver moneys to
the Trustee in addition to such deposits with written instructions to the
Trustee to use such moneys for the purpose of making open market purchases of
Bonds. Such deposits or such delivery of moneys for Bond purchases shall not in
any way alter or suspend the obligations of the Company under this Agreement
during the term hereof as provided in Section 8.01.

 

8

 

 

In addition, the Company may deliver moneys to the Trustee for use for optional
redemption of Bonds pursuant to Sections 6.01 and 6.02 and shall deliver moneys
to the Trustee for mandatory redemption of Bonds as required by
Section 4.02(b)(ii) of the Indenture.

 

Section 4.04. Obligations Unconditional. The obligations of the Company to make
payments required by Sections 4.01, 4.02 and 4.03 and to perform its other
agreements contained herein shall be absolute and unconditional, and the Company
shall make such payments without abatement, diminution or deduction regardless
of any cause or circumstances whatsoever.

 

Section 4.05. Assignment by Company. Rights granted to the Company under this
Agreement may be assigned in whole or in part by the Company without the
necessity of obtaining the consent of the Issuer or the Trustee, subject,
however, to each of the following conditions:

 

(a)          unless waived by the Issuer or the Trustee, the Company shall
notify the Issuer and the Trustee in writing of the identity of any assignee at
least 30 days prior to the effective date of such assignment;

 

(b)          no assignment shall relieve the Company from primary liability
hereunder for its obligations hereunder, and the Company shall continue to
remain primarily liable for the payment of the Installment Payments and
Additional Payments and for performance and observance of the agreements on its
part herein provided to be performed and observed by it;

 

(c)          any assignment from the Company must retain for the Company such
rights and interests as will permit it to perform its obligations under this
Agreement;

 

(d)          the Company shall, within 30 days after execution thereof, furnish
or cause to be furnished to the Issuer and the Trustee a true and complete copy
of each such assignment; and

 

(e)          any assignment from the Company shall not materially impair
fulfillment of the purposes to be accomplished by operation of the Project
Facilities as a project, the financing of which is permitted under the Act.

 

Section 4.06. Assignment by Issuer. The Issuer will assign its rights under and
interest to this Agreement (except for the Unassigned Issuer’s Rights) to the
Trustee pursuant to the Indenture as security for the payment of the Bonds.
Otherwise, the Issuer will not sell, assign or otherwise dispose of its rights
under or interest in this Agreement nor create or permit to exist any lien,
encumbrance or security interest thereon.

 

9

 

 

ARTICLE V

ADDITIONAL AGREEMENTS AND COVENANTS

 

Section 5.01. Lease, Sale or Grant of Use by Company. Subject to the provisions
of Section 5.03, the Company may lease, sell or grant the right to occupy and
use the Project Facilities, in whole or in part, to others, provided that:

 

(a)          no such grant, sale or lease shall relieve the Company from its
obligations under this Agreement;

 

(b)          the Company shall retain such rights and interests as will permit
it to comply with its obligations under this Agreement;

 

(c)          no such grant, sale or lease shall impair the purposes of the Act;
and

 

(d)          the Company shall receive an Opinion of Nationally Recognized Bond
Counsel that such grant, sale or lease does not have an adverse effect upon the
tax-exempt status of the interest on the Bonds.

 

Section 5.02. Indemnification of Issuer and Trustee. The Company agrees that the
Issuer, Allegheny County and their respective members, officers, employees, and
the Trustee and its officers and employees shall not be liable for and the
Company covenants and agrees to protect, exonerate, defend, indemnify and save
the Issuer, Allegheny County and their respective members, officers and
employees, and the Trustee and its officers and employees, harmless from and
against (a) any and all costs, damages or liabilities which may arise out of the
issuance of the Bonds or arising from any breach or default on the part of the
Company of any obligation to be performed pursuant to the terms of this
Agreement and (b) all reasonable costs, counsel fees, expenses and liabilities
incurred in or about the defense of any such claims or actions or proceedings
brought thereon. The Company may, at its cost and in its name or in the name of
the Issuer, prosecute or take any other action involving third persons which the
Company deems necessary in order to ensure or protect the Company’s rights under
this Agreement; in such event, the Issuer will reasonably cooperate with the
Company, but at the sole expense of the Company.

 

The Company agrees to indemnify the Trustee and the Issuer for and to hold each
of them harmless against all liabilities, claims, court costs and reasonable and
documented out-of-pocket expenses (including reasonable and documented fees and
expenses of counsel necessary in defending against the same) incurred without
gross negligence or willful misconduct on the part of the Trustee or the Issuer,
as applicable, on account of any action taken or omitted to be taken by the
Trustee or the Issuer, as applicable, in accordance with the terms of this
Agreement, the Bonds or the Indenture or any action taken at the request of or
with the consent of the Company, including the costs and expenses of the Trustee
and the Issuer in defending itself against any such claim, action or proceeding
brought in connection with the exercise or performance of any of its powers or
duties under this Agreement, the Bonds or the Indenture.

 

10

 

 

In case any actions or proceedings are brought against the Issuer or the Trustee
in respect of which indemnity may be sought hereunder, the party seeking
indemnity shall promptly (but in any event within 15 days of receipt of service)
give notice of that action or proceeding to the Company enclosing copies of all
papers served, and the Company upon receipt of that notice shall have the
obligation and the right to assume the defense of the action or proceeding;
provided, that failure of a party to give that notice shall not relieve the
Company from any of its obligations under this Section unless that failure
materially prejudices the defense of the action or proceeding by the Company. At
its own expense, an indemnified party may employ separate counsel and
participate in the defense. The Company shall not be liable for any settlement
made without its written consent.

 

Notwithstanding anything contained herein to the contrary, the Company shall not
be obligated to indemnify or hold harmless the Issuer or the Trustee, or their
respective members, officers, officials, directors, trustees or employees, for
their gross negligence or willful misconduct.

 

The foregoing indemnification is intended to and shall include the
indemnification of all affected members, officers, officials, directors,
trustees and employees of the Issuer and the Trustee, respectively. That
indemnification is intended to and shall be enforceable by the Issuer and the
Trustee, respectively, to the full extent permitted by law, and the foregoing
indemnification shall survive beyond the termination or discharge of the
Indenture or payment of the Bonds.

 

Section 5.03. Company Not to Adversely Affect Exclusion From Gross Income of
Interest on Bonds. The Company hereby represents that it has taken and caused to
be taken, and covenants that it will take and cause to be taken, all actions
that may be required of it, alone or in conjunction with the Issuer, for the
interest on the Bonds to be and to remain excludable from gross income for
federal income tax purposes, and represents that it has not taken or permitted
to be taken on its behalf, and covenants that it will not take or permit to be
taken on its behalf, any action that would adversely affect such excludability
under the provisions of the Code.

 

The Company also covenants that it will restrict the investment and reinvestment
and the use of the proceeds of the Bonds in such manner and to such extent, if
any, as may be necessary so that the Bonds will not constitute arbitrage bonds
under Section 148 of the Code.

 

The Company hereby covenants that on or before the 90th day following the date
any of the Project Facilities are no longer being operated as qualifying exempt
facilities under the Code (unless such facilities have simply ceased to be
operated), or such later date as provided in the Indenture, the Company shall
cause a related amount of Bonds to be redeemed pursuant to the Mandatory
Redemption provision of the Bonds.

 

11

 

 

Section 5.04. Company to Maintain its Existence; Mergers or Consolidations. The
Company covenants that it will not merge or consolidate with any other legal
entity or sell or convey all or substantially all of its assets to any other
legal entity, except that the Company may merge or consolidate with, or sell or
convey all or substantially all of its assets to any other legal entity,
provided that (a) the Company shall be the continuing legal entity or the
successor legal entity (if other than the Company) shall be a legal entity
organized and existing under the laws of the United States of America or a state
thereof, qualified to do business in the State, and such legal entity shall
expressly assume the due and punctual payment of the Installment Payments
hereunder in order to ensure timely and proper payment of the principal of and
interest on all the Bonds, according to their tenor, and the due and punctual
performance and observance of all the covenants and conditions of this Agreement
to be performed by the Company and (b) the Company or such successor legal
entity, as the case may be, shall not, immediately after such merger or
consolidation, or such sale or conveyance, be in default in the performance of
any such covenant or condition and no event which with the lapse of time, the
giving of notice or both would constitute an Event of Default under Section 7.01
shall have occurred and be continuing.

 

In case any such consolidation, merger, sale or conveyance and upon the
assumption by the successor legal entity of the obligations under this Agreement
and on the Bonds in accordance with the foregoing, such successor legal entity
shall succeed to and be substituted for the Company, with the same effect as if
it had been named herein as a party hereto, and the Company shall thereupon be
relieved of any further obligations or liabilities hereunder and upon the Bonds
and the Company as the predecessor legal entity may thereupon or at any time
thereafter be dissolved, wound-up or liquidated.

 

Section 5.05. Reports and Audits. The Company shall as soon as practicable but
in no event later than six months after the end of each of its fiscal years,
file with the Trustee and the Issuer, audited financial statements of the
Company prepared as of the end of such fiscal year; provided that the Company
may satisfy this requirement by its filing of such information with the
Securities and Exchange Commission (www.sec.gov) and the Municipal Securities
Rulemaking Board (www.emma.msrb.org) in accordance with their respective filing
requirements.

 

Section 5.06. Insurance. The Company shall maintain, or cause to be maintained,
insurance covering such risks and in such amounts as is customarily carried by
similar industries as the Company, and which insurance may be, in whole or in
part, self-insurance.

 

ARTICLE VI

OPTIONS; PREPAYMENT OF LOAN

 

Section 6.01. Options to Terminate. The Company shall have, and is hereby
granted, an option to prepay and terminate the Loan, upon satisfaction of the
following conditions at any time prior to full payment of the Bonds (or
provision for payment thereof having been made in accordance with the provisions
of the Indenture), (a) in accordance with Article IX of the Indenture, by paying
to the Trustee an amount which, when added to the amount on deposit in the funds
established under the Indenture and available therefor, will be sufficient to
pay, retire and, pursuant to the Indenture, redeem all the outstanding Bonds in
accordance with the provisions of the Indenture (including, without limiting the
generality of the foregoing, principal of and interest to maturity or the
earliest applicable redemption date, as the case may be, and expenses of
redemption and the Trustee’s fees and expenses due hereunder or under the
Indenture), and in case of redemption making arrangements satisfactory to the
Trustee for the giving of the required notice of redemption, (b) by giving the
Issuer notice in writing of such termination and (c) by making full payment of
Additional Payments due under Section 4.02; thereafter such termination shall
forthwith become effective.

 

12

 

 

Any prepayment pursuant to this Section 6.01 shall either comply with the
provisions of Article IX of the Indenture or result in redemption of the Bonds
within 90 days of the date of prepayment. Nothing contained in this Section 6.01
shall prevent the payment of part of any of the Bonds pursuant to Article IV or
Section 9.02 of the Indenture.

 

Section 6.02. Optional Redemption; Option to Prepay Upon Extraordinary Optional
Redemption Under Indenture. On or after August 1, 2022, the Company has the
option to prepay the Loan, in whole or in part, and thereby cause the redemption
of the Bonds on the terms and conditions set forth in Section 4.02(a) of the
Indenture. The Company shall also have the option, upon the occurrence of
certain extraordinary circumstances described therein, to prepay the Loan in
whole or in part upon the terms and conditions set forth in Section 4.02(b)(i)
of the Indenture.

 

Section 6.03. Actions by Issuer. At the request and direction of the Company or
the Trustee, the Issuer shall take all steps required of it under the applicable
provisions of the Indenture or the Bonds to effect the redemption of all or a
portion of the Bonds pursuant to this Article VI; provided that, in such event,
the Company shall reimburse the Issuer for its reasonable expenses, including
attorneys’ fees, incurred in complying with such request.

 

Section 6.04. Release on Exercise of Option to Prepay Loan. Upon the payment of
all amounts due hereunder pursuant to any option to prepay the Loan granted in
this Agreement, the Issuer shall upon receipt of the prepayment, deliver to the
Company, if necessary, a release from the Trustee of the lien of the Indenture.

 

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

 

Section 7.01. Events of Default. Each of the following shall be an Event of
Default:

 

(a)          The Company shall fail to pay the amounts required to be paid under
Section 4.01 or 4.02 on the dates specified therein;

 

(b)          Failure by the Company to observe and perform any covenant,
condition or agreement on its part to be observed or performed, other than as
referred to in Section 7.01(a), (other than certain representations, warranties
and covenants regarding various matters relating to the tax status of the Bonds)
for a period of 60 days after written notice specifying such failure and
requesting that it be remedied shall have been given to the Company by the
Issuer or the Trustee, unless the Issuer and the Trustee shall agree in writing
to an extension of such time prior to its expiration; provided, however, if the
failure stated in the notice cannot be corrected within the applicable period,
it shall not constitute an Event of Default if corrective action is instituted
by the Company within the applicable period and is being diligently pursued
until the default is corrected;

 

13

 

 

(c)          The dissolution or liquidation of the Company or the voluntary
initiation by the Company of any proceeding under any federal or state law
relating to bankruptcy, insolvency, arrangement, reorganization, readjustment of
debt or any other form of debtor relief, or the initiation against the Company
of any such proceeding which shall remain undismissed for 60 days, or failure by
the Company to promptly have discharged any execution, garnishment or attachment
of such consequence as would materially impair the ability of the Company to
carry on its operations, or assignment by the Company for the benefit of
creditors, or the entry by the Company into an agreement of composition with
creditors or the failure generally by the Company to pay its debts as they
become due; or

 

(d)          The occurrence of an Event of Default as defined in the Indenture.

 

Any declaration of default under subparagraph (c) and the exercise of remedies
upon any such declaration will be subject to any applicable limitations of
federal bankruptcy law affecting or precluding that declaration or exercise
during the pendency of or immediately following any bankruptcy, liquidation or
reorganization proceedings.

 

Section 7.02. Remedies on Default. Whenever an Event of Default shall have
happened and be existing, any one or more of the following remedial steps may be
taken:

 

(a)          if acceleration of the principal amount of the Bonds has been
declared pursuant to Section 7.03 of the Indenture, the Issuer or the Trustee
shall declare all Installment Payments to be immediately due and payable,
whereupon the same shall become immediately due and payable; or

 

(b)          the Issuer or the Trustee may pursue all remedies now or hereafter
existing at law or in equity to collect all amounts then due and thereafter to
become due under this Agreement or to enforce the performance and observance of
any other obligation or agreement of the Company under those instruments.

 

Notwithstanding the foregoing, the Trustee shall not be obligated to take any
step that in its reasonable opinion will or might cause it to expend time or
money or otherwise incur liability unless and until a satisfactory indemnity
bond has been furnished to the Trustee at no cost or expense to it. Any amounts
collected pursuant to action taken under this Section (except for amounts
payable directly to the Issuer or the Trustee pursuant to Section 3.05, 4.02,
5.02 or 7.04) shall be paid into the Bond Fund and applied in accordance with
the provisions of the Indenture or, if the Outstanding Bonds have been paid and
discharged in accordance with the provisions of the Indenture, shall be paid as
provided in Section 9.01 of the Indenture for transfers of remaining amounts in
the Bond Fund.

 

The provisions of this Section are subject to the further limitation that the
rescission by the Trustee of its declaration that all of the Bonds are
immediately due and payable also shall constitute an annulment of any
corresponding declaration made pursuant to paragraph (a) of this Section and a
waiver and rescission of the consequences of that declaration and of the Event
of Default with respect to which that declaration has been made, provided that
no such waiver or rescission shall extend to or affect any subsequent or other
default or impair any right consequent thereon.

 

14

 

 

Section 7.03. No Remedy Exclusive. No remedy conferred upon or reserved to the
Issuer or the Trustee by this Agreement is intended to be exclusive of any other
available remedy or remedies, but each and every remedy shall be cumulative and
shall be in addition to every other remedy given under this Agreement, now or
hereafter existing at law, in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair that right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle the Issuer or the Trustee to exercise any remedy reserved to it
in this Article, it shall not be necessary to give any notice, other than any
notice required by law or for which express provision is made herein.

 

Section 7.04. Agreement to Pay Fees and Expenses. If an Event of Default should
occur and the Issuer or the Trustee should incur expenses, including attorneys’
fees, in connection with the enforcement of this Agreement or the collection of
sums due hereunder, the Company shall reimburse the Issuer and the Trustee, as
applicable, for the reasonable expenses so incurred upon demand.

 

Section 7.05. No Waiver. No failure by the Issuer or the Trustee to insist upon
the performance by the Company of any provision hereof shall constitute a waiver
of their right to performance and no express waiver shall be deemed to apply to
any other existing or subsequent right to remedy the failure by the Company to
observe or comply with any provision hereof.

 

Section 7.06. Notice of Default. The Company shall notify the Trustee
immediately and in writing if it becomes aware of the occurrence of any Event of
Default hereunder or of any fact, condition or event which, with the giving of
notice or passage of time or both, would become an Event of Default.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01. Term of Agreement. This Agreement shall be and remain in full
force and effect from the date of issuance of the Bonds until such time as all
of the Bonds shall have been fully paid (or provision made for such payment)
pursuant to the Indenture and all other sums payable by the Company under this
Agreement shall have been paid, except for obligations of the Company under
Sections 3.05, 4.02, 5.02 and 7.04, which shall survive any termination of this
Agreement.

 

Notwithstanding any termination of this Agreement, any payment of any or all of
the Bonds or any discharge of the Indenture, if Bonds are redeemed pursuant to
the mandatory redemption upon determination of taxability, the Company shall pay
all additional amounts required to be paid under Section 4.02 of the Indenture
at the time provided therein.

 

Section 8.02. Amounts Remaining in Funds. Any amounts in the Bond Fund remaining
unclaimed by the Holders of Bonds (whether at stated maturity, by redemption or
pursuant to any mandatory sinking fund requirements or otherwise), shall be
deemed to belong, and shall be paid, to the proper party pursuant to applicable
escheat laws. Further, any other amounts remaining in the Bond Fund, the Project
Fund and any other special fund for accounts created under this Agreement or the
Indenture after all of the outstanding Bonds shall be deemed to have been paid
and discharged under the provisions of the Indenture and all other amounts
required to be paid under this Agreement and the Indenture have been paid, shall
be paid to the Company to the extent that those moneys are in excess of the
amounts necessary to effect the payment and discharge of the outstanding Bonds.

 

15

 

 

Section 8.03. Notices. All notices, certificates, requests or other
communications hereunder shall be in writing and shall be deemed to be
sufficiently given when received or upon refusal of delivery at the applicable
Notice Address. The Issuer, the Company or the Trustee may, by providing written
notice to each other, designate any further or different addresses to which
subsequent notices, certificates, requests or other communications shall be
sent.

 

Section 8.04. Extent of Covenants of Issuer; No Personal Liability. All
covenants, obligations and agreements of the Issuer contained in this Agreement
or the Indenture shall be effective to the extent authorized and permitted by
applicable law. No such covenant, obligation or agreement shall be deemed to be
a covenant, obligation or agreement of any present or future member, trustee,
officer, agent or employee of the Issuer in other than his official capacity,
and no official executing the Bonds shall be liable personally on the Bonds or
be subject to any personal liability or accountability by reason of the issuance
thereof or by reason of the covenants, obligations or agreements of the Issuer
contained in this Agreement or in the Indenture.

 

Section 8.05. Binding Effect. This Agreement shall inure to the benefit of and
shall be binding in accordance with its terms upon the Issuer, the Company and
their respective permitted successors and assigns.

 

Section 8.06. Amendments and Supplements. Except as otherwise expressly provided
in this Agreement or the Indenture, subsequent to the issuance of the Bonds and
prior to all conditions provided for in the Indenture for release of the
Indenture having been met, this Agreement may not be effectively amended,
changed, modified, altered or terminated except in accordance with the
provisions of Article XI of the Indenture, as applicable.

 

Section 8.07. Execution Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be regarded as an original and all
of which shall constitute but one and the same instrument.

 

Section 8.08. Severability. If any provision of this Agreement, or any covenant,
obligation or agreement contained herein is determined by a court to be invalid
or unenforceable, that determination shall not affect any other provision,
covenant, obligation or agreement, each of which shall be construed and enforced
as if the invalid or unenforceable portion were not contained herein. That
invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision, covenant, obligation or agreement
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent permitted by law.

 

Section 8.09. Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State and for all purposes shall be governed by and
construed in accordance with the laws of the State.

 

16

 

 

Section 8.10. Further Assurances and Corrective Instruments. The Issuer and the
Company agree that they will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as may reasonably be required for the
further assurance, correction or performance of the expressed intention of this
Agreement.

 

Section 8.11. Issuer and Company Representatives. Whenever under the provisions
of this Agreement the approval of the Issuer or the Company is required or the
Issuer or the Company is required to take some action at the request of the
other, such approval or such request shall be given for the Issuer by a
Designated Officer and for the Company by an Authorized Company Representative.
The Trustee shall be authorized to act on any such approval or request.

 

Section 8.12. Immunity of Incorporators, Stockholders, Officers and Directors.
No recourse under or upon any obligation, covenant or agreement contained in
this Agreement or in any agreement supplemental hereto, or in the Bonds, or
because of any indebtedness evidenced thereby, shall be had against any
incorporator, or against any stockholder, member, officer or director, as such,
past, present or future, of the Company or of any predecessor or, subject to
Section 5.04, successor legal entity, either directly or through the Company or
any predecessor or successor legal entity, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of the Bonds by the Holders thereof and as part
of the consideration for the issuance of the Bonds.

 

Section 8.13. Section Headings. The table of contents and headings of the
various articles and sections of this Agreement are for convenience of reference
only and shall not modify, define or limit any of the terms or provisions
hereof. References to article and section numbers are references to articles and
sections in this Agreement unless otherwise indicated.

 

17

 

 

IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
duly executed in their respective names, all as of the date hereinbefore
written.

 

ATTEST:

ALLEGHENY COUNTY INDUSTRIAL

DEVELOPMENT AUTHORITY

 

/s/ Victor Diaz       Secretary   By /s/ James M. Edwards       Chairman [SEAL]
     

 

  UNITED STATES STEEL CORPORATION

 

  By /s/ John J. Quaid     John J. Quaid     Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 

18

 

 

EXHIBIT A

 

Project Facilities

 

1.            Clairton Works (400 State Street, Clairton, PA)

 

a.           Low Emissions Quench Towers for Coke Batteries 13-15 & 19-20

 

Solid waste disposal facility relating to two quench towers and associated
scrapers and settling ponds.

 

2.            Edgar Thomson Works (13th Street and Braddock Avenue, Braddock,
PA)

 

a.           BOP Blowdown Treatment System

 

Solid waste disposal facility relating to BOP tap and charging emissions

 

b.           Blast Furnace #1 Casthouse Baghouse

 

Solid waste disposal facility relating to Casthouse Baghouse in Blast Furnace
#1.

 

 

 

 

EXHIBIT B

 

FORM OF DISBURSEMENT REQUEST

 

Statement No. ____ Requesting Disbursement of Funds from Project Fund

pursuant to Section 3.03 of Loan Agreement between

Allegheny County Industrial Development Authority and United States Steel
Corporation

 

Pursuant to Section 3.03 of the Loan Agreement, dated as of August 1, 2012 (the
“Agreement”), between the Allegheny County Industrial Development Authority (the
“Issuer”) and United States Steel Corporation (the “Company”), the undersigned
Authorized Company Representative hereby requests and authorizes The Bank of
New York Mellon Trust Company, N.A., as trustee (the “Trustee”) under the Trust
Indenture, dated as of August 1, 2012 (the “Indenture”), by and between the
Issuer and the Trustee, to pay to the Company or to the person(s) listed on the
Disbursement Schedule, if any, attached hereto out of the moneys deposited in
Project Fund (as established pursuant to the Indenture) the aggregate sum of
$__________, to reimburse the Company in full, or to pay such person(s) as
indicated in any Disbursement Schedule, for the advances, payments and
expenditures made by it in connection with the Project. Capitalized terms used
but not defined herein shall have the meanings set forth in the Agreement.

 

In connection with the foregoing request and authorization, the undersigned
hereby certifies that:

 

(a)          Each item for which disbursement is requested hereunder is properly
payable out of the Project Fund in accordance with the terms and conditions of
the Agreement and none of those items has formed the basis or any disbursement
heretofore made from the Project Fund;

 

(b)          This statement and all exhibits hereto, including the Disbursement
Schedule, shall be conclusive evidence of the facts and statements set forth
herein and shall constitute full warrant, protection and authority to the
Trustee for its actions taken pursuant hereto; and

 

(c)          This statement constitutes the approval of the Company of each
disbursement hereby requested and authorized.

 

This _________ day of ________________, 20__.

 

      Authorized Company Representative

 

 

 

 

Disbursement Schedule

 

Payee   Amount   Purpose                                                        
             

 

2

 

 

EXHIBIT C

 

FORM OF COMPLETION CERTIFICATE

 

Pursuant to Section 3.01 of the Loan Agreement, dated as of August 1, 2012 (the
“Agreement”), between Allegheny County Industrial Development Authority (the
“Issuer”) and United States Steel Corporation (the “Company”), the undersigned
hereby certifies to the Trustee (all capitalized terms used and not otherwise
defined herein having the meaning set forth in the Agreement) the following:

 

(a)          the Project was substantially completed on or about ____________,
20__;

 

(b)          all other facilities necessary in connection with the Project have
been acquired, constructed, installed and equipped;

 

(c)          $______________ shall be retained in the Project Fund for the
payment of costs of the Project not yet due or for liabilities which the Company
is contesting or which otherwise should be retained, because
_______________________ _______________________________ [explain the reasons
such amounts are being contested or should be retained]; and

 

(d)          other than the amounts referred to in (c) above, of the remaining
balance in the Project Fund:

 

(i)          $________________ is being used to acquire, construct, install or
equip additional personal property in connection with the Project Facilities;
and/or

 

(ii)         $________________ shall be paid into the Bond Fund to be applied to
pay the interest component of Bond Service Charges on the next Interest Payment
Date (for which the Company shall receive a credit against its obligations to
make Installment Payments equal to the amount of moneys so transferred from the
Project Fund).

 

Attached hereto is such evidence and the Opinion of Nationally Recognized Bond
Counsel as are required by the Indenture, if any.

 

This _________ day of ________________, 20__.

 

      Authorized Company Representative

 

 

 

 

APPENDIX A

NONDISCRIMINATION/SEXUAL HARASSMENT CLAUSE

 

During the term of the Agreement (referred to herein as the “contract”), the
Company, as contractor, agrees, and will require its subcontractors, if any, to
agree as follows:

 

(1)         In the hiring of any employee(s) for the manufacture of supplies,
performance of work, or any other activity required under the contract, the
Company, subcontractor, or any Person acting on behalf of the Company or
subcontractor shall not, by reason of gender, race, creed, or color,
discriminate against any citizen of the Commonwealth of Pennsylvania who is
qualified and available to perform the work to which the employment relates.

 

(2)         Neither the Company nor any subcontractor nor any Person on their
behalf shall in any manner discriminate against or intimidate any employee
involved in the manufacture of supplies, the performance of work, or any other
activity on account of gender, race, creed or color.

 

(3)         The Company and subcontractors shall establish and maintain a
written sexual harassment policy and shall inform their employees of the policy.
The policy must contain a notice that sexual harassment will not be tolerated
and employees who practice it will be disciplined.

 

(4)         The Company shall not discriminate by reason of gender, race, creed,
or color against any subcontractor or supplier who is qualified to perform the
work to which the contract relates.

 

(5)         The Company and each subcontractor shall furnish all necessary
employment documents and records to and permit access to their books, records,
and accounts by the Issuer and the Bureau of Contract Administration and
Business Development for purposes of investigation, to ascertain compliance with
provisions of this Nondiscrimination/Sexual Harassment Clause. If the Company or
any subcontractor does not possess documents or records reflecting the necessary
information requested, the Company or subcontractor shall furnish such
information on reporting forms supplied by the Issuer or the Bureau of Contract
Administration and Business Development.

 

(6)         The Company shall include this Nondiscrimination/Sexual Harassment
Clause in every subcontract so that such provisions will be binding upon each
subcontractor.

 

 

 

 

ASSIGNMENT

 

KNOW ALL PERSONS BY THESE PRESENTS that the ALLEGHENY COUNTY INDUSTRIAL
DEVELOPMENT AUTHORITY, a body corporate and politic, of the Commonwealth of
Pennsylvania (the “Issuer”), for value received, hereby does assign, transfer
and pledge unto THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (the “Trustee”),
as trustee under the Trust Indenture, dated as of August 1, 2012 (the
“Indenture”), between the Issuer and the Trustee, and to the Trustee’s
successors in the trust and its assigns, forever, all right, title and interest
of the Issuer in the Loan Agreement, dated as of August 1, 2012 (the
“Agreement”), between the Issuer and UNITED STATES STEEL CORPORATION (the
“Company”), including, but not limited to, the Pledged Receipts, (but not
including the Issuer’s Unassigned Rights), all as provided in the Indenture and
in the Agreement, and to have, hold and apply such income, payments, receipts,
revenues and moneys in accordance with the Indenture; and the Issuer directs
that such funds shall be paid by the Company directly to the Trustee, according
to the terms of the Indenture.

 

IN WITNESS WHEREOF, the ALLEGHENY COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY has
caused this Assignment to be duly executed in its name and in its behalf by its
Chairman or Vice Chairman, and its corporate seal to be affixed hereunto and
attested by its Secretary or Assistant Secretary, all as of August 1, 2012, but
actually on the date of the appropriate acknowledgment attached at the end
hereof, and delivered on this 17th day of August, 2012.

 

 

ALLEGHENY COUNTY INDUSTRIAL

DEVELOPMENT AUTHORITY

 

  By       Chairman

 

(AUTHORITY SEAL)

 

ATTEST:

 

    Secretary

 

 

 